DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending and are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14  of U.S. Patent No. 11,202,823 (‘823). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘823 claims disclose:
Claim 1: a subunit vaccine composition comprising a nanocarrier and a lipid antigen.
Claim 2: The subunit vaccine of claim 1, wherein the vaccine composition additionally comprises a peptide antigen.
Claim 3. The subunit vaccine of claim 2, wherein the lipid antigen is a bacterial lipid antigen, and the peptide antigen is a bacterial peptide antigen.
 Claim 4: The subunit vaccine of claim 1, wherein the lipid antigen is a CD1b-presented lipid antigen.
Claim 5: The subunit vaccine of claim 4, wherein the lipid antigen is selected from the group consisting of mycolic acid (MA), dieoxymycobactin, mannosyl phosphomycoketide, Mycobacterium tuberculosis (Mtb) total lipid extract (Tlip), sulfoglycolipid (SGL), phosphatidyl mannoside 2 (PIM2), phosphotidyl mannoside 6 (PIM6), lipoarabinomannan (LAM), trehalose dimycolate (TDM), glucose monomycolate (GMM).
Claim 6: The subunit vaccine of claim 2, wherein the peptide antigen is specific to Mtb.
Claim 7: The subunit vaccine of claim 6, wherein the peptide antigen is selected from the group consisting of Mycobacterium Tuberculosis major secretory protein antigen 85A (Ag85A), Antigen 85B (Ag85B), Mtb early secretory antigenic target 6 (ESAT-6), and Low Molecular Weight Protein Antigen 7 EsxH (Protein TB10.4).
Claim 8: The subunit vaccine of claim 1, wherein the nanocarrier comprises poly(ethylene glycol)-bl-poly(propylene sulfide) (PEG-bl-PPS).
Claim 9-11: The subunit vaccine of claim 1, wherein the nanocarrier is selected from the group consisting of a micelle or a bicontinuous nanosphere.
Claim 12: The subunit vaccine of claim 11, wherein the filomicelle comprises vinyl sulfone modified PEG-bl-PPS (VS- PEG-bl-PPS).
Claim 13: The subunit vaccine of claim 12, wherein the filomicelle is crosslinked to form a hydrogel.
Claim 14: The subunit vaccine of claim 13, wherein the VS- PEG-bl-PPS is crosslinked with thiol modified poly(ethylene glycol).
Claim 15: A hydrogel depot comprising the subunit vaccine of claim 14.
Claim:16. A composition comprising the subunit vaccine of claim 1 and a pharmaceutically acceptable carrier.
Claim 17. A composition comprising the hydrogel of claim 13 and a pharmaceutically acceptable carrier. See claim 1 and  7-10 of the ‘823 claims.
Claim 18: The composition of claim 16, additionally comprising an adjuvant.
Claim 19: A method of eliciting an immune response comprising administering the subunit vaccine of claim 1 to a subject in an effective amount to elicit an immune response.
Claim 20: The method of claim 19, wherein the subunit vaccine is administered by subcutaneous, intradermal, or intramuscular injection.
Claim 21: The method of claim 19, wherein the subunit vaccine is administered intranasally.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8, 9, 16, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shang et al. J Allergy Clin Immunol, November 2017, pages, 1339-1350.
Claim 1: Shang et al disclose a subunit vaccine composition comprising a nanocarrier and a lipid antigen. See title, abstract and  page 4 under immunization with MA loaded PEG-PPS micelles.
Claim 4: Shang et al disclose that the lipid antigen is a CD1b-presented lipid antigen. See title, abstract and  page 4 under immunization with MA loaded PEG-PPS micelles.
Claim 5: Shang et al disclose that the lipid antigen is mycolic acid (MA). See title, abstract and  page 4 under immunization with MA loaded PEG-PPS micelles.
Claim 8: Shang et al disclose that the  nanocarrier comprises poly(ethylene glycol)-bl-poly(propylene sulfide) (PEG-bl-PPS). See title, abstract and  page 4 under immunization with MA loaded PEG-PPS micelles.
Claim 9: Shang et al disclose that the nanocarrier is a micelle.  See title, abstract and  page 4 under immunization with MA loaded PEG-PPS micelles.
Claim 16:  Shang et al disclose a composition comprising the subunit vaccine of claim 1 and a pharmaceutically acceptable carrier. See page 4 under immunization with MA loaded PEG-PPS micelles.
Claim 19: Shang et al disclose a method of eliciting an immune response comprising administering the subunit vaccine of claim 1 to a subject in an effective amount to elicit an immune response. See page 4 under immunization with MA loaded PEG-PPS micelles.
Claim 21: Shang et al the subunit vaccine is administered intranasally. See page 4 under immunization with MA loaded PEG-PPS micelles.

Claim(s) 1-7, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. J Immunol (2009) 183 (4):2294-2302.
Claim 1: Anderson et al disclose a subunit vaccine composition comprising a nanocarrier i.e. a cationic liposome and a lipid antigen M. tuberculosis total lipid extract. See figure 2, figure 3.
Claim 2: Anderson et al disclose the subunit vaccine of claim 1, wherein the vaccine composition additionally comprises a peptide antigen i.e. Ag85B-ESAT-6.
Claim 3: Anderson et al disclose that the subunit vaccine of claim 2, wherein the lipid antigen is a bacterial lipid antigen, and the peptide antigen is a bacterial peptide antigen.

Claim 4: Anderson et al disclose that the subunit vaccine of claim 1, wherein the lipid antigen is a CD1b-presented lipid antigen is Mycobacterium tuberculosis (Mtb) total lipid extract.
Claim 6-7: Anderson disclose that the subunit vaccine of claim 2, wherein the peptide antigen is specific to Mtb i.e. Ag85B-ESAT-6.
Claim 16 and 18-20: Anderson et al disclose that the composition comprising the subunit vaccine of claim 1 and a pharmaceutically acceptable carrier and adjuvant and discloses a method of eliciting an immune response comprising administering the subunit vaccine of claim 1 to a subject in an effective amount to elicit an immune response wherein the subunit vaccine is administered by subcutaneous injection. See p. 2295 under adjuvants and vaccines and p. 2296 under immunization.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-9, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowling et al. J Allergy Clin Immunol, November 2017, pages, 1339-1350 in view of Cardona et al WO 2012/093137 7/12/2012.
With respect to claim 1, claim 2: Dowling et al disclose a subunit vaccine composition comprising  a nanocarrier self-assembled from poly(ethylene glycol)-bl-poly(propylene sulfide) (PEG-bl-PPS) copolymers i.e. wherein the nanocarrier is a polymersome (see page 1342 column 2, 2nd and 3rd paragraph),
 one or more antigens wherein the one or more antigen is Mycobacterium tuberculosis Ag85B (see page 1342 column 2 last paragraph, p. 1343 table 1).
With respect to claim 3, claim 6 and claim 7, Dowling et al disclose a peptide or protein antigen which is Mycobacterium tuberculosis Ag85B (see page 1342 column 2 last paragraph, p. 1343 table 1).
With respect to claim 9, Dowling et al disclose the nanocarrier is a polymersome. See page 1342 column 2, 2nd and 3rd paragraph.
With respect to claim 16, Dowling et al disclose the vaccine composition comprising the subunit vaccine and a pharmaceutically acceptable carrier –see figure 6 on p. 1348 for subcutaneous immunization of mice using with the polymersome vaccine by injection with would necessarily require a pharmaceutically acceptable carrier in the injected composition.
With respect to claim 18, Dowling et al disclose the vaccine composition comprises the adjuvant CL075. See p. 1343 table 1 (CL075:Ag85Bp25-PS) and figure 6-page 1348.
Claim 19-20: Dowling et al disclose a method of eliciting an immune response comprising administering the subunit vaccine to a subject in an effective amount to elicit an immune response wherein the vaccine is administered by subcutaneous injection. See p. 1342 under immunizations.
Dowling et al disclose that the PEG-bl-PPS is a vaccine delivery system capable of forming a wide range of self-assembled configurations when dispersed in water and might present distinct advantages for human vaccine development and the polymersome form are effective adjuvant and antigen delivery systems for induction of T cell mediated immunity which induction might strengthen newborns’ defenses, thereby reducing the morbidity and  mortality associated with intracellular pathogens including tuberculosis. See page 1341 column 1 paragraph 2.
Dowling et al does not disclose that the vaccine composition comprises one or more lipid antigens selected from the group consisting of mycolic acid (MA),  dieoxymvcobactin, mannosyl phosphomycoketide, Mycobacterium tuberculosis (Mtb) total lipid extract (Tlip), sulfoglycolipid (SGL), phosphatidyl mannoside 2 (PIM2), phosphotidyl mannoside 6 (PIM6), lipoarabinomannan (LAM), trehalose dimycolate (TDM), glucose monomycolate (GMM).
Cardona et al disclose a vaccine formulation for immunizing against M. tuberculosis which comprises a one or more protein or peptide antigens of M. tuberculosis wherein the one or more peptide or protein antigens comprise Ag85B, ESAT-6, and further comprises lipids which are typically found in M. tuberculosis such as mycolic acid, trehalose dimycolate or lipoarabinomannan. See page 8 lines 21-35 to page 9 lines 5-18. Cardona et al disclose that Mycobacterial glycolipids have long been recognized to have immunomodulatory activity notably the induction of granulomatous response and to exert potent adjuvant-like effects. See page 18 lines 11-13.

It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have included one or more Mycobacterial  lipids selected from mycolic acid, trehalose dimycolate or lipoarabinomannan in the vaccine formulation of Dowling et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Cardona et al disclose that Mycobacterial glycolipids have long been recognized to have immunomodulatory activity notably the induction of granulomatous response and to exert potent adjuvant-like effects and Cardona et al disclose that these can be combined with M. tuberculosis antigens such as Ag85B for immunizing against M. tuberculosis. 
In addition (with respect to claim 7), Cardona et al disclose that other M. tuberculosis antigens such as ESAT-6 can be combined with Ag85B  together with M. tuberculosis lipids for immunizing against M. tuberculosis as discussed above. Thus, further addition of ESAT-6 to the subunit vaccine of the combination of Dowling et al and Cardona et al would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date.


Claim 9-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowling et al. J Allergy Clin Immunol, November 2017, pages, 1339-1350 and Cardona et al WO 2012/093137 7/12/2012 as applied to claims 1-9, 16 and 18-20 above, further in view of Frey et al. Nanomedicine (2018) 13 (14), 1795-1811.
The combination of Dowling et al and Cardona et al set forth above does not disclose the following claims:
10. The subunit vaccine of claim 9, wherein the nanocarrier is a biocontinuous nanosphere.
11.    The subunit vaccine of claim 9, wherein the nanocarrier is a filomicelle.
12.    The subunit vaccine of claim 11, wherein the filomicelle comprises vinyl sulfone modified PEG-bl-PPS (VS- PEG-bl-PPS).
13.    The subunit vaccine of claim 12, wherein the filomicelle is cross-linked to form a hydrogel.
14.    The subunit vaccine of claim 13, wherein the VS- PEG-W-PPS is cross-linked with thiol modified poly(ethylene glycol).
15.    A hydrogel depot comprising the subunit vaccine of claim 14.
17.    A composition comprising the hydrogel of claim 13 and a pharmaceutically acceptable carrier.

Frey et al disclose that nanocarriers used in the transport of therapeutics can be broadly divided between spherical or non-spherical wherein the non-spherical shapes include biocontinuous, micelle, and the non-spherical include filomicelle. See page 1796 last paragraph and page 1797 figure 1. 
Frey et al disclose biocontinuous nanosphere (BCN) formed from PEG-bl-PPS copolymer system wherein the BCNs are advantageous due to the added stability provided by the high molecular weight polymers used in their formation. See page 1806 2nd to the last paragraph.
Frey et al disclose that filomicelle assembled from PEG-bl-PPS have a longer circulation time and that circulation time is an important factor in determining the bio-distribution and cellular uptake of nanocarriers and is often a critical parameter in their design. See page 1797 paragraph 1.  Frey et al disclose a filomicelle comprising vinyl sulfone modified PEG-bl-PPS wherein the filomicelle is cross-linked  with thiol functionalized PEG (poly (ethylene glycol) to form a hydrogel and disclose that given the ability to achieved sustained nanocarrier release, this platform could serve as the basis for single-dose vaccines systems. See page 1806 first full paragraph.
Frey et al also disclose that cylindrical micelles (filomicelles) display higher uptake by monocytes, granulocytes, neutrophils and macrophages in the blood compared with spherical nanostructures such as polymersomes and micelles and that conversely spherical nanostructures outperformed filomicelles in associating with immune cells in the spleens and liver. See page 1798 under cellular uptake.

With regards to claims 11-15 and 17, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have used the hydrogel of Frey et al comprising a filomicelle  comprising vinyl sulfone modified PEG-bl-PPS wherein the filomicelle is cross-linked  with thiol functionalized PEG (poly (ethylene glycol)  as the nanocarrier for the lipid and protein/peptide antigen(s) of the combination of Dowling et al and Cardona et al in lieu of the polymersome vaccine delivery nanocarrier vehicle, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Frey et al disclose that filomicelles and polymersomes comprising PEG-bl-PPS are both nanocarriers and that while said polymersomes preferentially associates with dendritic cells following subcutaneous injection in vivo as compared to micelles or filomicelles (see  Frey et al page  1798 last paragraph and 1800 lines 1-2), filomicelles comprising vinyl sulfone modified PEG-bl-PPS wherein the filomicelle is cross-linked  with thiol functionalized PEG (poly (ethylene glycol) to form a hydrogel have given the ability to achieved sustained nanocarrier release and could serves as the basis for single-dose vaccines systems. 
With respect to claim 9-10,  Frey et al disclose PEG-bl-PPS polymer-based nanostructure morphologies such as polymersomes, micelles, filomicelle  or bio-continuous nanosphere BCN) (see  Frey et al page  1798 last paragraph, p. 1800 lines 1-2 and p. 1806 2nd to last paragraph).
Any of these options of nanocarriers as vaccine deliver carriers would have been prima facie obvious  to a person of ordinary skill in the art as of the effective filing date especially for controlling modulation and tuning of immune responses which depends on nanoparticle shape and structure (see Frey et al at page 1807 under future perspective). Frey et al disclose that BCNs are advantageous due to the added stability provided by the high molecular weight polymers used in their formation. The advantages of filomicelle, micelles and polymersome are discussed above.


Status of the Claims
Claims 1-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645